Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 5 April 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 5 April 1818
				
				The observations which you make in your Letter to me of the 29 March on the Books you have been  reading are just and prove that you derive advantage from your application, and that you digest, and reflect upon the subject of your at author There is a striking similarity between that part of Scottish Chiefs which you mention and Telemachus and from both these much instruction is to be derived—As you have finished it would perhaps be worth your while to read Robertson’s Scotland and his other historical works which are highly interesting and which you may procure from your Brother George—I have also read Rob Roy and agree with you in opinion The beginning is a little tedious and the end very abrupt but it is admirably well written and the language elegant The principall principal objection I have to W. Scotts novel’s are that his hero’s and heroines are almost always vicious and that he still paints them in so interesting a light that it is difficult even while you are aware of their great defects to restrain your admiration of their few good qualities Their vices are softened down by the blaze of a few romantically generous acts which perswade the imagination and destroy that horror of vice which properly depicted must ever inspire—Thus it is with Mr. Gregor, with Hellen, and though least defective with Diana Vernon, who in real life instead of exciting love and admiration, would produce little or no sensation but disgust or pity, for Woman can never infringe the laws of decorum and modesty, without losing the brightest charm which can adorn her Sex—Rob  Roy and his Wife are people who in consequence of misfortunes have been  reduced to a state of the utmost distress and suffering; but who instead of placing their firm reliance in heaven have taken the power of revenging themselves into their own hands, and by this means have rushed into the greatest crimes and the most horrid deeds: and divest them of the high colouring and shewy dress of the Author, and you find him a common thief and her a cold blooded murderer—It is thus my dear Charles that you must analyse what you read and understand the moral of the books which fall into your hands—The character of Rashleigh is seen in all its native deformity and we naturally loath the unnatural monster—All Miss Edgeworth’s works are interesting admirably well written and affording the purest moral—Tell George I would recommend him to read ‘Forrester’—Continue to write me your father will answer you as soon as he is able—Miss Elle Nicholas in a Letter which we lately received desires to be particularly remembered to you all—Continue to write to me, continue to improve, and be assured of the love and approbation of your affectionate Mother
				
					L. C. Adams
				
				
					This is a shockinly written Letter my dear Charles but I am so tired I cannot write you a better at present—
				
			